Case: 15-10988   Date Filed: 02/18/2016   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-10988
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:12-cr-00030-RWS-JCF-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                               versus

CAREY DOWIS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (February 18, 2016)

Before WILSON, WILLIAM PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 15-10988    Date Filed: 02/18/2016   Page: 2 of 5


      Carey Dowis appeals his conviction and the sentence imposed after he was

found guilty of one count of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1). Dowis argues that (1) § 922(g)(1) is an

unconstitutional infringement of his Second Amendment right to bear arms for

purposes of self-defense, and (2) his sentence constitutes cruel and unusual

punishment under the Eighth Amendment. After thorough review of the parties’

briefs, we conclude that both the statute and Dowis’s sentence are constitutional.

Accordingly, we affirm.

                                         I

      The United States indicted Dowis for knowingly possessing a firearm in or

affecting interstate commerce after having been convicted of a crime punishable by

more than one-year imprisonment, in violation of 18 U.S.C. § 922(g)(1). Dowis

moved to dismiss the indictment on grounds that § 922(g)(1) violated the Second

Amendment because it failed to distinguish between prior convictions for violent,

versus non-violent, felonies. The magistrate judge prepared a Report and

Recommendation (R&R) that recommended Dowis’s motion be denied in light of

United States v. Rozier, 598 F.3d 768, 771 (11th Cir. 2010) (per curiam), in which

we held that § 922(g)(1) does not violate the Second Amendment. Dowis objected

to the R&R on grounds that District of Columbia v. Heller, 54 U.S. 570, 128 S. Ct.
2783 (2008), disallowed the court from abrogating his Second Amendment rights.


                                         2
              Case: 15-10988     Date Filed: 02/18/2016    Page: 3 of 5


      The district court adopted the R&R, overruled Dowis’s objection, and

denied Dowis’s motion to dismiss. After a bench trial premised on stipulated

facts—including, in relevant part, that Dowis possessed the firearms as charged,

they had been transported across state lines, and Dowis had previously been

convicted of two felonies—the court entered an order finding Dowis guilty.

Following a hearing, the district court sentenced Dowis to 30-months

imprisonment with three years of supervised release to follow, which reflected a

downward variance from the advisory range under the United States Sentencing

Guidelines.

                                          II

      Dowis argues that § 922(g)(1) violates the Second Amendment and his

sentence violates the Eighth Amendment. We review challenges to the

constitutionality of a statute or a sentence de novo. Rozier, 598 F.3d at 770. We

address each argument in turn.

      Dowis argues that § 922(g)(1) is unconstitutional because it targets a

politically unpopular group—convicted felons—and fails to differentiate between

violent and nonviolent felons, without a rational basis. We have already held that

“statutory restrictions on firearm possession, such as § 922(g)(1), are a

constitutional avenue to restrict the Second Amendment right of certain classes of

people.” Id. at 771. “Like most rights, the right secured by the Second


                                          3
                Case: 15-10988       Date Filed: 02/18/2016      Page: 4 of 5


Amendment is not unlimited.” Heller, 554 U.S. at 626, 128 S. Ct. at 2816. Certain

individuals—including convicted felons—are “disqualified from the exercise of

Second Amendment rights.” Rozier, 598 F.3d at 770 (quoting Heller, 554 U.S. at

635, 128 S. Ct. at 2822); accord United States v. Giles, 640 F.2d 621, 624–25 (5th

Cir. Unit A Mar. 1981) (holding that predecessor statute to § 922(g)(1) survived an

equal protection challenge because the government has a rational basis for

restricting the Second Amendment rights of both violent and non-violent felons). 1

Accordingly, Dowis’s claim is foreclosed by this court’s prior precedent. See, e.g.,

United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008) (per curiam)

(“[W]e are bound to follow a prior binding precedent unless and until it is

overruled by this court en banc or by the Supreme Court.” (internal quotation

marks omitted)).

       Dowis also argues that his sentence violates the Eighth Amendment

prohibition against cruel and unusual punishment because it is grossly

disproportionate to his conduct. Specifically, Dowis argues that spending thirty

months in prison for “possessing an otherwise legal firearm is grossly excessive.”

Dowis received a sentence of 30-months imprisonment, which is not only below

the statutory maximum of 10 years, but also a variance downward from the


   1
     All decisions of the “old Fifth” Circuit handed down prior to the close of business on
September 30, 1981 are binding precedent in the Eleventh Circuit. Bonner v. City of Prichard,
661 F.2d 1206, 1207 (11th Cir. 1981) (en banc).
                                               4
              Case: 15-10988    Date Filed: 02/18/2016   Page: 5 of 5


applicable advisory guideline range of 33 to 41 months. This lenient sentence does

not violate the Eighth Amendment; “a sentence within the statutory limits generally

does not violate the Eighth Amendment.” See United States v. Johnson, 451 F.3d
1239, 1243 (11th Cir. 2006) (per curiam) (emphasis added). Accordingly, we

affirm.

                                        III

      For the foregoing reasons, we AFFIRM Dowis’s conviction and sentence.




                                        5